EXHIBIT 10.25

Compensation Summary Sheet

for the Board of Directors of

AK Steel Holding Corporation

Each Director who is not an employee of the Company currently receives an annual
fee of $80,000 for service on the Board of Directors. One-half of that amount is
paid in the form of restricted shares of Common Stock of the Company valued at
market price on the date of issuance and the balance is paid in cash or, at the
Director’s option, in the form of additional restricted shares of Common Stock.
Each non-employee Director who chairs a committee of the Board of Directors
receives an additional annual fee of $5,000 for such service. Non-employee
Directors also are paid a fee of $2,000 for each Board meeting and each
committee meeting they attend and are reimbursed for their expenses incurred in
attending those meetings. Upon first being elected to the Board, each
non-employee Director also is granted options under the Company’s Stock
Incentive Plan to purchase a total of 10,000 shares of the Company’s Common
Stock at its then prevailing market price. The options vest on the first
anniversary of the date of grant and may be exercised at any time thereafter
until the tenth anniversary of the grant date or three years after retirement
from the Board, whichever is sooner. An employee of the Company who serves as a
Director receives no additional compensation for such service.

Effective January 1, 2006, Mr. Robert L. Jenkins was named Lead Independent
Director of the Board of Directors. As Lead Independent Director, Mr. Jenkins’
receives an additional annual fee for service on the Board of Directors in the
amount of $60,000.